Case 8:20-cv-00126-PX Document 1-2 Filed 01/16/20 Page 1 of 2

 

 

COLLATERAL INSTALLMENT PROMISSORY NOTE
Date: September 11. 2013

Name and address of Creditor Plan Bennett Group Financial Services, LLC 401(K) Profit Sharing
Plan
5335 Wisconsin Ave. Suite 500
Washington, DC 20015

Name and Address of Participant Bradley C. Mascho
9351 Barrington Court
Frederick, MD 21701

Amount: $56,000.00:

FOR VALUE RECEIVED, I, Bradley C. Mascho, the undersigned Participant (hereafter called the
Maker) in the Bennett Group Financial Services, LLC 401(k) Profit Sharing Plan (hereafter called the
Plan) ‘hereby promise to pay to the order of the Trustee of said Plan, or said Trustee's successor, at such
place as the Trustee may hereafter appoint, pursuant to this instrument (hereafter called the Note) the
principal sum of $50,000.00, together with interest thereon at the rate of 3.25% per annum from date until
maturity, both principal and interest being payable in lawful money of the United States in the following
manner:

Said principal sum will be repaid in 120 installments beginning on
September 25, 2013 at the rate of $451.72 per installment. Each
subsequent installment payment due under this Note will be paid
Through Salary Reduction until paid in full. Each payment shall first be
applied to the interest accruing under the terms hereof and then to a
reduction of the principal indebtedness. However, notwithstanding the
foregoing, this Note shall be prepayable in whole without penalty or
premium.

The Maker(s) and the undersigned Endorser(s), if any, of this Note further agree to waive demand,
presentment, notice of non-payment and protest, and agree that the Trustee may extend the time of
payment, or otherwise modify the terms or conditions or provisions of this Note without notice to and
without obtaining the consent of any Co-maker(s) and/or Endorser(s) of this Note and that such Co-
maker(s) and/or Endorser(s) shall thereafter jointly and severally remain absolutely and unconditionally
liable under this Note as if the said extension or modification had expressly been consented to by such
Co-Maker(s) and/or Endorser(s). If suit shall be brought fer the collection of this Note, or this Note has
to be collected. upon demand of an attorney, the Maker and Endorser agree to pay the Trustee's reasonable
attorney's fees for making such collection, together with all costs and other professional fees including
those of the Plan's administrator and/or an accountant that the Trustee may incur in connection with any
of the foregoing.

As collateral security for payment of this Note and any note given in extension or renewal of this Note,
and as secusity for the payment of any other liability or liabilities of the Maker to the Plan, whether now
existing or hereafter arising, Maker hereby pledges, assigns, and encumbers to the Trustee on behalf of

1

EXHIBIT

i

 

a

 
Case 8:20-cv-00126-PX Document 1-2 Filed 01/16/20 Page 2 of 2

 

 

their obligations arising under this Note, or to any suit or action brought against them. under this Note by
the Trustee, and they hereby waive all such defenses, set-offs, and/or counterclaims.

Maker and Endorser acknowledge they are both absolutely and unconditionally, jointly and severally
liableto’the Trustee in their individual capacities in the event of default or the occurrence of event(s)
requiring payment in full of this Note, will be required to repay the full indebtedness plus accrued
interest, or any portion thereof not repaid out of the collateral, and if such collateral be unavailable or
insufficient for any reason, then Maker and Endorser, or either of them, will be required to pay same from
their personal assets, failing which the Trustee shall have the right to bring suit in a court of competent
jurisdiction in order to obtain a money judgment against Maker and Endorser, joint and severally,
including court costs and reasonable attomey's fees and other professional fees including those of the Plan
administrator(s) and/or accountant and thereafter to engage in proceedings to collect such judgment from
Maker and Endorser or ether of them.

A default hereunder or such other occurrence as shall entitle the Trustee to demand. payment in full of the
entire unpaid principal balance of this Note may result in a premature distribution oF all or 2 portion of the
collateral securing this Note and as.a result Maker, as a participant in the Plan, may be charged with such
distribution.

The determination of the deductibility, if any, of the interest paid by Maker on this Note, not matter what
the circumstances of the loan and no matter what the nature of the collateral, is the sole responsibility of
Maker. Maker acknowledges that neither the Trustee, the Plan administrator(s), plan counsel, any third-
party Plan administrator, nor any other Plan fiduciary makes any warranty or representation in this regard
to Maker.

Maker and Go-Maker each acknowledge receipt of a completed copy of this Note and Maker
acknowledges receipt of the proceeds of the loan, broken down as follows:

Total Amount Financed: $54,206.26
Net Loan Proceeds: $50,000.00

THIS PROMISSORY NOTE IS SECURED BY MAKER'S INTEREST AS A PARTICIPANT IN THE
PLAN AND CO-MAKER'S INTEREST AS MAKER'S SPOUSE IN SAID PLAN AND MAKER'S
FAILURE TO PAY THIS NOTE IN ACCORDANCE WITH ITS TERMS OR ANY OTHER DEFAULT
UNDER THIS NOTE MAY RESULT IN A DEDUCTION FROM MAKER'S PLAN BENEFITS
OTHERWISE PAYABLE TO MAKER AS A PARTICIPANT IN SAID PLAN, OR TO MAKER'S
SPOUSE, OR TO MAKER'S BENEFICIARIES. ? bs

feol@e

- £50 c82 Jo Dawe

 

 

uw

 

 
